Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stanley Jelic (Reg. No. 61394) on 18 Mar 2021.
The application has been amended as follows: 
Claim 1 has been amended as follows:
A method for determining a thermoacoustic transducer functionality of a thermoacoustic imaging system, wherein the thermoacoustic imaging system comprises at least one radio-frequency source, at least one thermoacoustic transducer, and at least one processor, the method comprising: 
(A) placing an object in a field of view; 
(B) generating at least one impulse within the field of view, using the thermoacoustic imaging system with a first selected transducer functionality, wherein the first selected transducer functionality defines transducer geometry, arrangement of transducer elements, or distribution of [[the]] transducer elements, further wherein the first selected transducer functionality works with a selected configuration of transducer 
(C) acquiring, by the thermoacoustic imaging system, data from the at least one impulse; 
(D) reconstructing, by the thermoacoustic imaging system, the acquired data to generate N- dimensional impulse responses based upon respective channel responses, respective view responses, and a function of the acquired data; 
(E) generating, by the thermoacoustic imaging system, an N-dimensional transform based upon the N-dimensional impulse responses; 
(F) utilizing, by the thermoacoustic imaging system, the N-dimensional transform to generate an N-dimensional value that corresponds to a frequency response that is a function of the first selected transducer functionality; 
(G) iteratively performing steps (A) through (F) with different selected transducer functionalities substituted for the first selected transducer functionality, wherein the different selected transducer functionalities are different from the [[first]] selected transducer elements' center-frequency and bandwidth [[with]]and are also different in one of a different transducer geometry, arrangement of transducer elements, or distribution of [[the]] transducer elements; and 
(H) configuring, by the thermoacoustic imaging system, a final thermoacoustic transducer functionality based upon the generated N-dimensional values.
Claim 5 has been amended as follows:
The method of claim 4, wherein the prior transducer element knowledge is selected from a group consisting of a bandwidth of each transducer in the thermoacoustic imaging system, a center frequency of each transducer in the thermoacoustic imaging system, a transducer directivity, and/or a value derived from a noise test
Claim 8 has been amended as follows:
The method of claim 1, wherein the N-dimensional value for the first selected transducer functionality and the N-dimensional value for a second selected transducer functionality define an absolute metric which measures a quality of the N-dimensional transforms.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
When the independent claim 1 is considered as a whole, the prior arts of record do not disclose, neither individually nor in combination, at least “iteratively performing steps (A) through (F) with different selected transducer functionalities substituted for the first selected transducer functionality, wherein the different selected transducer functionalities are different from the selected transducer elements' center-frequency and bandwidth and are also different in one of a different transducer geometry, arrangement of transducer elements, or distribution of transducer elements” as recited within the other steps as recited in claim 1. 

At least one technical advantage of the claimed invention is to optimize thermoacoustic transducer elements by determining center frequency and bandwidth of the thermoacoustic transducer elements and also one of a transducer geometry, arrangement of transducer elements, or distribution of transducer elements through iterations. 
All dependent claims 2-8, are allowed, as they depend on allowable independent claim 1. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013.  The examiner can normally be reached on M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793